— Appeal by the defendant, as limited by his motion, from two sentences of the County Court, Suffolk County (Tisch, J.), both imposed March 21, 1991.
Ordered that the sentences are vacated, on the law, and the matter is remitted to the County Court, Suffolk County for resentencing.
*868As both parties correctly note, Penal Law § 70.06 (1) (b) (ii) provides, in pertinent part, that
"[f]or the purpose of determining whether a prior conviction is a predicate felony conviction * * *
"[sjentence upon such prior conviction must have been imposed before commission of the present felony”. Because it is undisputed here that the sentence for the prior conviction was imposed after the defendant committed the present felony, the matter must be remitted to the County Court for resentencing. Mangano, P. J., Balletta, Rosenblatt, Pizzuto and Santucci, JJ., concur.